Order entered October 23, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00507-CR

                                  KYLE HAN, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the County Criminal Court No. 3
                                  Dallas County, Texas
                         Trial Court Cause No. MA15-35636-C

                                         ORDER
       Before the Court is appellant’s October 22, 2018 second motion for extension of time to

file his brief.   We GRANT the motion and ORDER appellant’s brief due on or before

November 2, 2018.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE